Citation Nr: 0714222	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  06-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.	Entitlement to service connection for hypertension to 
include as secondary to the service-connected heart disorder.  

2.	Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1957 to October 
1966.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	The veteran's hypertension is not related to service or to 
the veteran's service-connected heart disorder.  

2.	The medical evidence of record indicates that the 
veteran's service-connected disability has not rendered him 
unemployable under VA guidelines.  


CONCLUSIONS OF LAW

1.	The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.	The veteran's hypertension is not proximately due to or a 
result of a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006).  

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension, 
and is seeking a TDIU.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in February 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his service connection claim, and of the 
evidence needed to substantiate that claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which VA should 
obtain for the veteran (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA issued the February 2004 notification 
letter to the veteran prior to the initial adjudication of 
his claims in July 2004.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not inform the veteran regarding disability 
evaluations and effective dates until March 2006, after the 
initial adjudication of his claims.  And VA did not provide 
in the notification letters the specific elements comprising 
a TDIU claim.  See Dingess/Hartman and Mayfield, both  supra.  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA (following the two notification letters) readjudicated the 
veteran's claims in an April 2006 supplemental statement of 
the case.  See Mayfield, 444 F.3d 1328.  And as will be noted 
below, the veteran's claims will be denied.  So the veteran 
will not be negatively affected by the lack of notice 
regarding disability evaluations and effective dates (no 
rating or effective date will be assigned here), or the lack 
of notice regarding TDIU elements (the record is 
overwhelmingly against his claim given his sole service-
connected disorder rated as 30 percent disabling).    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations and medical opinions for his 
claim.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Service Connection

The veteran claims entitlement to service connection for 
hypertension.  For the reasons set forth below, the Board 
disagrees, and finds service connection unwarranted for this 
disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain disorders, 
to include hypertension, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the relevant medical evidence of record 
consists of VA and private medical treatment records, and of 
June 2004 and July 2005 VA compensation examination reports.  
Based on this evidence, it is clear that the veteran 
currently has hypertension.  The first element of Pond is 
established here therefore.  Pond, 12 Vet. App. at 346.  

But the evidence indicates that the veteran's hypertension is 
unrelated to service.  The record lacks evidence showing that 
the veteran incurred a hypertension disorder during service, 
incurred a hypertension disorder within the first year of 
discharge from service, or manifested a continuity of 
symptomatology indicative of a hypertension disorder in the 
first several years following discharge from service in 
October 1966.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.

Service medical records, which show no complaints, treatment, 
or diagnoses for hypertension, demonstrate that the veteran 
had normal blood pressure readings throughout his period of 
service.  The veteran's separation reports of medical 
examination and history, moreover, do not indicate a 
hypertension disorder - rather, the report of medical 
examination indicates normal blood pressure.  The earliest 
evidence of record of a hypertension disorder is found in a 
May 1997 VA record, dated almost 34 years following service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and 
Shaw v. Principi, 3 Vet. App. 365 (1992) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In a September 1997 VA 
compensation examination report, the veteran is indicated as 
having said that he "has been noted to have high blood 
pressure in the past 3-4 years."  And the earliest 
indication that the veteran believed hypertension was service 
connected is found in the January 2004 service connection 
claim, dated over 40 years following service.  Based on this 
evidence, the Board finds that the preponderance of the 
evidence indicates that the veteran did not incur 
hypertension during service.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.
The second element of Pond is therefore unestablished here.  
Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the record contains no 
medical nexus evidence connecting the veteran's hypertension 
to service.  As such, the Board finds a direct service 
connection finding unwarranted here.  Pond, 12 Vet. App. at 
346.  

The veteran has consistently claimed, moreover, that his 
hypertension is related to his service-connected heart 
disorder.  Service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2006).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As indicated, the record is clear that the veteran has a 
current hypertension disorder.  And the record also 
demonstrates that the veteran has a current heart disorder - 
which the RO recognized in an October 1997 rating decision 
granting service connection for a heart disorder.  See Pond 
and Allen, both supra.  But the medical evidence of record 
does not support the veteran's claim that these two disorders 
are related.  See 38 C.F.R. § 3.310.  

A June 2004 VA compensation examiner concluded that the 
veteran's hypertension is not secondary to his heart disease.  
As the veteran's representative indicated in its submissions 
in the claims file, this examiner also stated that the 
veteran's hypertension is related to his heart disease.  To 
clarify this issue, VA obtained an additional specialist 
medical opinion.  A July 2005 VA compensation examiner, who 
reviewed the claims file, found the veteran's hypertension 
and heart disease unrelated.  This report provided clear 
findings and was cosigned by a cardiologist.  

The Board has closely reviewed the relevant medical evidence 
- particularly the two VA opinions addressing secondary 
service connection - and finds that the evidence 
preponderates against the veteran's claim to secondary 
service connection.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim for benefits, the evidence must 
preponderate against that claim).  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).    

As such, the record lacks the requisite medical evidence of a 
nexus between the veteran's hypertension and service, or 
between his hypertension and his service-connected heart 
disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Veteran's Claim to a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
disorders disable him to such an extent that he is currently 
unemployable.  The Board disagrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the veteran is not eligible for a TDIU 
because he is only service connected for one disorder rated 
as 30 percent disabling, or short of the 40 percent threshold 
noted under 38 C.F.R. § 4.16.  See also 38 C.F.R. § 4.25.  
Moreover, the only medical professional to comment on the 
veteran's employability - the June 2004 VA examiner - stated 
that the veteran was capable of performing in a sedentary job 
even though his cardiovascular status precluded him from 
handling the physical demands included in employment with 
Brink's Armored Car Service, the veteran's previous employer.  

In short, the evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against his claim for a TDIU.  Alemany, supra.  The benefit-
of-the-doubt rule does not apply here.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

Finally, the Board notes that there is no indication in the 
record that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.	Entitlement to service connection for hypertension to 
include as secondary to the service-connected heart disorder 
is denied.    

2.	Entitlement to a total rating based on individual 
unemployability is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


